Citation Nr: 1220859	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO originally denied the claim in July 1987, but there is no indication in the claims file the Veteran was ever given notification of that initial denial, including information concerning his procedural and appellate rights in the event he wanted to contest that initial decision.  Thus, that July 1987 decision did not become final and binding on him.  See 38 U.S.C.A. § 5104(a), (b); 38 C.F.R. § 3.104(a); Best v. Brown, 10 Vet. App. 322, 325 (1997).  This, in turn, means he did not need to submit new and material evidence to reopen this claim, despite the RO invoking this requirement in the January and July 2004 decisions now at issue.  Best at 325.

In support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in November 2006.  The Board held his claim in abeyance for 30 days after the hearing to allow him an opportunity to submit supporting evidence, which he did in December 2006 and waived his right to have the RO initially consider it .  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board subsequently remanded the claim in February 2007 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including, in particular, to obtain a medical nexus opinion concerning whether his current back disorder is attributable to his military service, and specifically to an injury he had sustained while on active duty.  A VA examiner provided an opinion in April 2007.

Upon receiving the file back, the Board issued a decision in April 2009 denying the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a May 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  And to comply with the Court's order, the Board, in turn, again remanded the claim to the RO via the AMC in October 2010, this time, if possible, to have the April 2007 VA examiner again review the claims file and provide a supplemental opinion indicating the likelihood (very likely, as likely as not, or unlikely) the Veteran's current back disorder is the result of his claimed injury in service, if presuming for the sake of argument this injury in service occurred as alleged and addressing the Veteran's assertions of having experienced continuous symptoms (primarily back pain) since that injury in service.

Because, however, even the additional comment provided in November 2010, on remand, was contradictory and inadequate to decide the claim, the Board requested still additional medical comment in January 2012 from a Veterans Health Administration (VHA) specialist in ortho spine surgery or neurosurgery.  The designated VHA physician, who is the Chief of Neurosurgery of VA's Tennessee Valley Healthcare System (TVHS), provided this requested medical expert opinion in February 2012.  The Board then sent the Veteran and his representative a copy of this opinion in March 2012 and gave them 60 days to review the opinion and submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903.  The Veteran's representative submitted an additional written brief presentation in May 2012, so within this required 60 days, citing this favorable VHA medical expert opinion as reason to now grant this claim.


FINDINGS OF FACT

It is as likely as not the Veteran injured his back during his military service in the manner alleged, when he fell into a drainage ditch while carrying a heavy ruck sack, and as likely as not he has experienced continuous back pain and other symptoms ever since; and for these reasons, the VHA medical expert determined it also is as likely as not the current back disability is a residual of that injury in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's back disorder is due to an injury incurred in service. 38 U.S.C.A §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board usually is required to ensure that VA's duties to notify and assist have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim.  So even if these preliminary obligations have not been met, this is ultimately inconsequential and therefore would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility is this particular instance inasmuch as he is receiving the requested benefit.


II.  Entitlement to Service Connection for a (Low) Back Disorder

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Addressing first the most essential and fundamental requirement for any 
service-connection claim, that there be competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim, records show he has received diagnoses of degenerative lumbar disk disease, lumbar spondylosis, degenerative joint disease of the sacroiliac joints, and left lower extremity radiculopathic pain, albeit without objective neurological findings.  These diagnoses are confirmed by his VA clinical records, such as by magnetic resonance imaging (MRI) findings from November 2003, and in the report of his VA compensation and pension (C&P) examination in April 2007.  Hence, he has satisfied this threshold preliminary requirement of establishing he has a low back disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, in the absence of this proof of current disability, there can be no valid claim).

Resolution of this appeal, therefore, instead turns on whether the Veteran's current low back disorder is attributable to his military service - and, in particular, to the injury he says he sustained while in service and to the continuous pain and other symptoms he claims to have experienced during the many years since.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Veteran attributes his current low back disorder to an incident during his military service when he reportedly fell into a drainage ditch while carrying a 
60-70 pound bag or ruck sack during a march in the rain.  He is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  His lay testimony concerning this claimed injury in service therefore need only also be credible to ultimately have probative value and establish the occurrence of this claimed injury in service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's service treatment records (STRs) show that he received treatment for low back pain in February 1976.  The diagnosis was to rule out infectious mononucleosis versus viral syndrome, along with rule out urinary tract infection with a normal urinalysis.  His back was defect free and there was no diagnosis specifically referable to his low back.  There also were no further complaints during his service of note.  In May 1977 a physical examination of his spine was normal.  His military service ended later that year, in September 1977.

A decade later, in early 1987, he again reported experiencing low back pain, was resultantly seen at a VA hospital, and musculoskeletal pain was diagnosed.  In June 1987 he had a VA compensation examination.  He reported a history of a back injury in 1975, so during his military service, with subsequent increasing back pain.  The diagnosis was chronic low back syndrome.  A November 2003 VA MRI of the lumbar spine revealed multi-level degenerative joint disease.


In a December 2006 statement from a private physician, C.G.H., M.D., it was reported that the Veteran had received treatment during the intervening years from 1978 to 1983 for low back pain and sciatica stemming from an injury sustained while he was in the military.  This physician also indicated she no longer had access to her treatment records from 1978 to 1983.

In a December 2006 statement, P.L.H . D.O., did not comment on the etiology of the Veteran's low back disorder, but indicated that he had been followed by a pain management specialist regarding his back, although he had not been seen in her office since August 2006.

In April 2007 and again in November 2010, VA compensation examinations were requested for further medical comment concerning the etiology of the Veteran's low back disorder and its possible relationship with his military service.  Both VA examiners determined it was less likely than not the Veteran's back disorder was related to his military service.  However, these medical opinions either did not address his claimed specific injury in service when he fell carrying a bag or ruck sack in 1976/77 and/or did not specifically address his complaints of low back symptoms ever since, i.e., his claimed continuity of symptoms since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 497-98.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion).  This additional consideration was required and requested by the Board to comply with a May 2009 order of the Court (CAVC) granting a joint motion.  And because the VA examiners, even the one who had commented additionally in November 2010, had failed to address the claimed injury in service and the possibility of continuity of symptomatology during the many years since, the Board as mentioned requested the additional medical comment in January 2012 from the VHA medical expert in ortho spine surgery or neurosurgery.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).

In February 2012, in response to this request for this additional medical comment, the Chief of Neurosurgery of the VA TVHS reviewed the relevant evidence in the Veteran's claims file for the pertinent history.  And based on this review, this commenting VA physician indicated that, in his opinion, it is as likely as not that the Veteran's current back disorder is the result of his claimed injury in service.  This commenting VHA medical expert explained that his opinion was heavily weighted on the Veteran's assertion of continuous symptoms since the injury in service and not based on the mechanism of injury since the trauma was relatively minor with no objective data suggesting structural damage.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, it is the Board's responsibility to weigh the evidence (both favorable and unfavorable) and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge and come to different conclusions.  And at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed legitimate reasons and bases for favoring the VHA medical expert's favorable opinion over the VA compensation examiners' to the contrary.

Here, while the STRs show an episode of treatment for back pain, these records do not suggest that back pain was a residual or consequence of injury, including the specific type of injury the Veteran claims to have sustained while in service.  Instead, it was attributed to other unrelated factors.  So there is arguably a paucity of evidence of an actual injury or chronic low back disorder in service.  However, that notwithstanding, through his lay testimony, the Veteran has reported a continuity of low back symptoms since the claimed injury in service when purportedly fell while carrying a heavy ruck sack in a rain storm during a march.  And the previous VA medical opinions of the compensation examiners addressing the etiology of the current low back disorder did not properly consider his complaints and his continuity of low back symptoms since service as required by law.  38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, the essence of § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  And, as explained, establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Thus, in light of the Veteran's competent and credible lay testimony and, as importantly, the VHA medical expert's favorable opinion relying on this probative lay testimony, it is both as likely as not the Veteran injured his back during his military service in the manner alleged and as likely as not he has experienced continuous back pain and other symptoms ever since leading up to and resulting in the current low back disability.  His claim therefore must be granted when resolving all reasonable doubt concerning this in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER


The claim for service connection for a low back disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


